DETAILED ACTION
Claims 1-13 and 21-27 are pending. Claims 14-20 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via email by Jo Ann Schmidt (Reg. No. 62,255) on May 17, 2021.
The application has been amended as follows:
TitlePRECUT PROCESSING OF LOGS BY CUTTING THROUGH A WORKPIECE WITH INDEPENDENT SAWS

Listing of Claims
1.	(Currently Amended) A system for cutting a desired cut product from a workpiece as the workpiece is conveyed lineally in a first direction along a flow axis, wherein the workpiece is a log or a cant and the desired cut product is a side board that has a first face, an opposite second face, and longitudinal edges that are 
a presaw module disposed along the flow axis, wherein the presaw module includes a pair of first saw arbors oriented transverse to the flow axis and configured to accommodate one or more first circular saw blades; 
	a first saw module positioned along the flow axis downstream of the presaw module, wherein the first saw module includes one or more saws; and
	a profiler module with a plurality of profiling heads positioned along the flow axis downstream of the presaw module,
	wherein the profiler module is selectively operable to form the longitudinal edges of the desired cut product as the workpiece is transported lineally in the first direction along the flow axis,
wherein the presaw module and the first saw module are selectively operable to cut the workpiece longitudinally, within a first plane, along a first portion and a second portion, respectively, of a desired through-cut through the workpiece to form the first face of the desired cut product as the workpiece is transported lineally in the first direction along the flow axis, presaw module and the first saw module are selectively operable, independently of each other, to cut the workpiece longitudinally along the respective first and second portions of the through-cut.
	
2.	(Original) The system of claim 1, further including an additional module disposed along the flow axis, wherein the additional module includes at least two chip heads or saws, and the additional module is selectively operable to form the second face of the desired cut product along the workpiece as the workpiece is conveyed along the flow axis in the first direction.

3.	(Original) The system of claim 2, wherein the additional module is disposed upstream of the presaw module along the flow axis and includes an upper chip head, a lower chip head, and two side chip heads. 

4.	(Original) The system of claim 1, wherein the one or more saws includes a band saw, a circular saw, or a gang saw.

5.	(Previously Presented) The system of claim 1, wherein the presaw module includes a pair of second saw arbors oriented transverse to the flow axis and configured to accommodate one or more second circular saw blades.

6.	(Previously Presented) The system of claim 5, wherein the first pair of saw arbors includes an upper saw arbor and a lower saw arbor disposed on a first side of the flow axis and 

7.	(Original) The system of claim 4, wherein the flow axis extends between the first saw arbors, and wherein some or all of the first circular saw blades are selectively repositionable along the respective first saw arbors.

8.	(Original) The system of claim 5, wherein the flow axis extends between the first saw arbors and between the second saw arbors, and wherein some or all of the circular saw blades are selectively repositionable along the respective saw arbors.

9.	(Original) The system of claim 1, wherein the first and second portions of the through-cut form a first and a second portion, respectively, of the first face of the desired cut product.

10.	(Original) The system of claim 9, further including an additional module with one or more saws disposed along the flow axis downstream of the first saw center, wherein the desired cut product is a center board and the additional module is selectively operable to form the second face of the desired cut product as the workpiece is conveyed along the flow axis in the first direction.

11.	(Original) The system of claim 10, wherein the one or more saws includes a gang saw.



13.	(Original) The system of claim 12, wherein the additional module includes an upper chip head, a lower chip head, and two side chip heads.

14-20.	(Canceled) 

21.	(Currently Amended) A system for cutting a desired cut product from a workpiece as the workpiece is conveyed lineally in a first direction along a flow axis, wherein the workpiece is a log or a cant and the desired cut product is a side board that has a first face, an opposite second face, and longitudinal edges that are 
a presaw module disposed along the flow axis, wherein the presaw module includes a pair of first saw arbors oriented transverse to the flow axis and configured to accommodate one or more first circular saw blades; 
	a first saw module positioned along the flow axis downstream of the presaw module, wherein the first saw module includes one or more saws; and
	an additional module with two or more cutting members positioned along the flow axis downstream of the presaw module,

wherein the presaw module and the first saw module are selectively operable to cut the workpiece longitudinally, within a first plane, along a first portion and a second portion, respectively, of a desired through-cut through the workpiece to form the first face of the desired cut product as the workpiece is transported lineally in the first direction along the flow axis, and wherein the first portion and the second portion of the through-cut lie within the first plane, and wherein the presaw module and the first saw module are selectively operable, independently of each other, to cut the workpiece longitudinally along the respective first and second portions of the through-cut.

22.	(Previously Presented) The system of claim 21, wherein the additional module is located downstream of the first saw module and the cutting members are saw blades.

23.	(Previously Presented)  The system of claim 21, wherein the cutting members are profiling heads.

24.	(Previously Presented)  The system of claim 21, wherein the first saw arbors are positioned on opposite sides of the flow axis, the one or more first circular saw blades is a plurality of circular saw blades, and the circular saw blades are selectively repositionable along corresponding ones of the first saw arbors.



26.	(Previously Presented)  The system of claim 25, wherein the presaw module further includes a pair of second saw arbors oriented transverse to the flow axis, the first saw arbors are disposed on a first side of the flow axis and the second saw arbors are disposed on an opposite second side of the flow axis, and some or all of the saw arbors are selectively repositionable laterally and/or vertically.  

27.	(Previously Presented) The system of claim 26, further including an upper chip head, a lower chip head, and two side chip heads disposed upstream of the presaw module along the flow axis.
REASONS FOR ALLOWANCE
Claims 1-13 and 21-27 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While Millwide Insider, Issue #2 2013, U.S. Natural Resources, Inc. teaches a system for cutting a desired cut product from a log or cant as it is conveyed lineally in a first direction along a flow axis including various saw modules, McGehee U.S. Patent Publication No. 20050011328 teaches that a desired cut product is a side board that has opposite faces, opposite longitudinal sides, and opposite ends and that a module includes a profiler, Griffin U.S. Patent No. 3204674 teaches saws that operable to cut a workpiece longitudinally along a first portion and a second portion, respectively, of a through-cut, Hewitt et al. U.S. Patent No. 5799558 teaches that a  pair of saw 
None of these references taken either alone or in combination with the prior art of record discloses a system for cutting a desired cut product from a workpiece as the workpiece is conveyed lineally in a first direction along a flow axis, wherein the workpiece is a log or a cant and the desired cut product is a side board that has a first face, an opposite second face, and longitudinal edges that are perpendicular to the faces, the system comprising:
a presaw module disposed along the flow axis, wherein the presaw module includes a pair of first saw arbors oriented transverse to the flow axis and configured to accommodate one or more first circular saw blades; 
	a first saw module positioned along the flow axis downstream of the presaw module, wherein the first saw module includes one or more saws; and
	a profiler module with a plurality of profiling heads positioned along the flow axis downstream of the presaw module,
	wherein the profiler module is selectively operable to form the longitudinal edges of the desired cut product as the workpiece is transported lineally in the first direction along the flow axis,
wherein the presaw module and the first saw module are selectively operable to cut the workpiece longitudinally, within a first plane, along a first portion and a second portion, respectively, of a desired through-cut through the workpiece to form the first face of the desired cut product as the workpiece is transported lineally in the first direction along the flow axis, wherein the first portion and the second portion of the through-cut lie within the first plane, and 
or a system for cutting a desired cut product from a workpiece as the workpiece is conveyed lineally in a first direction along a flow axis, wherein the workpiece is a log or a cant and the desired cut product is a side board that has a first face, an opposite second face, and longitudinal edges that are perpendicular to the faces, the system comprising:
a presaw module disposed along the flow axis, wherein the presaw module includes a pair of first saw arbors oriented transverse to the flow axis and configured to accommodate one or more first circular saw blades; 
	a first saw module positioned along the flow axis downstream of the presaw module, wherein the first saw module includes one or more saws; and
	an additional module with two or more cutting members positioned along the flow axis downstream of the presaw module,
	wherein the cutting members are selectively operable to form the longitudinal edges of the desired cut product as the workpiece is transported lineally in the first direction along the flow axis,
wherein the presaw module and the first saw module are selectively operable to cut the workpiece longitudinally, within a first plane, along a first portion and a second portion, respectively, of a desired through-cut through the workpiece to form the first face of the desired cut product as the workpiece is transported lineally in the first direction along the flow axis, and wherein the first portion and the second portion of the through-cut lie within the first plane, and wherein the presaw module and the first saw module are selectively operable, independently of 
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119